Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 1 of 16




                 EXHIBIT D1
Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 2 of 16




             SUPPORTING
              DOC. NO. 14
                                Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 3 of 16

                Invoice
                                                                                        Created From
                                Date                        Invoice #                   Sales Order #356234

                                8/19/2013                   468871
     Customer

     3045 Law Offices of Marc R. Labgold, P.C.

                                                                                                                                  Please Send Payment To:
     Bill To
                                                                                                                                        Parcels, Inc.
     Accounts Payable                                                                                                                   P.O. Box 646
     Law Offices of Marc R. Labgold, P.C.                                                                                               New Castle, DE 19720
     12007 Sunrise Valley Drive                                                                                                         United States
     Suite 110                                                                                                                          (302) 658-9926
     Reston VA 20191
                                                                                                                                        For all inquiries regarding your account,
                                                                                                                                        please call 302-658-9926 or email,
Please cut here and return top portion with payment. Make checks payable to Parcels, Inc.
                                                                                                                                        accounting@parcelsinc.com
                                                       -------------------------------------------------------------------------------------------
   Invoice #                            Customer                                                                                               Terms                     Payment Due
   468871                               3045 Law Offices of Marc R. Labgold, P.C.                                                              Net 30                    9/18/2013

   Reference#/P.O.#                                                                Date of Job             Time Received                        Created From                       Date
                                                                                   8/19/2013               10:37 am
   Oki-Navcom                                                                                                                                   Sales Order #356234                8/19/2013

    Contact                                                   Job Detail
    3045 Law Offices of Marc R.                               Create production volume from emailed document
    Labgold, P.C. : Marc R. Labgold,                          Email delivery
    Ph. D
    703-901-8860                                              Vol: OKI_LW_003
                                                              Range: OKI_LW_0026766 - OKI_LW_0026783
                                                              1 document, 18 pages
    Caller
    Marc Lapgold


    Parcels Division


    Production Center


    Quantity                    Description                                                                                                                     Rate                        Amount
                         0.5 Hours Technical Support 8am-6pm                                                                                                                    100.00                       50.00
                          18 Pages OCR                                                                                                                                            0.03                        0.54
                           1 Email Delivery                                                                                                                                       5.00                        5.00



                                                                                                                                               Total                                                  $55.54




     NOTICE: Parcels, Inc. (“Parcels”) has provided the above-listed services (“Services”) pursuant to the instructions of the recipient hereof (“Client”). To the fullest extent permitted under applicable law,
     Client agrees that Parcels’ liability hereunder shall solely be for its own negligence, mistake or omission and the total aggregate liability of Parcels in connection with the provision of the Services shall
     not exceed the amount of this Invoice. Client hereby agrees that the aforesaid limitation shall apply to any and all liability or cause of action against Parcels however alleged or arising. Parcels shall not
     in any event be liable for any consequential, incidental, special punitive or indirect damages, including loss of profits, revenue, data, use of money or business opportunities, regardless of whether notice
     has been given or there is an awareness that such damages have been or may be incurred.
Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 4 of 16




             SUPPORTING
              DOC. NO. 15
                                    Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 5 of 16
                 Invoice
                                 Date                        Invoice #                   SalesOrder#388578               j

                                4/16/2014                    509812

     Customer

     2773 Shaw Keller LLP


                                                                                                                                    Please Send Payment To:
     Bill To
                                                                                                                                          Parcels, Inc.
     Accounts Payable
                                                                                                                                         P.O. Box 27
     Shaw Keller LLP
                                                                                                                                         Wilmington DE 19899
     300 Delaware Ave                                                                                                                    (302) 658-9926
     2nd Floor
     Wilmington DE 19801



Please cut here and return top portion with payment. Make checks payable to Parcels, Inc.




   Invoice #                            Customer                                                                                                Terms                      Payment Due
   509812                               2773 Shaw Keller LLP                                                                                     Net 30
                                                                                                                                                                           5/16/2014

   Reference#/RO.#                                                                  Date of Job             Time Received                        Created From
                                                                                   4/11/2014                9:17 am
   10003.06                                                                                                                                      Sales Order #388578                  4/16/2014


    Contact                                                    Job Detail
    2773 Shaw Keller LLP :                                    Access client's network remotely & un-zip/organize data
    Dominic Fanelli                                           Create new Concordance production databases and load multiple volumes
    302.298.0707                                              Technical support to apply field structure and persistent tags
                                                              Import images and any corresponding text/native data
    dfanelli@shawkeller.com                                   Tag imported volume & re-index database

                                                               Databases: Oki Electric Production, Navcom Production, and Third Party Production

    Dominic Fanelli



    Parcels Division


    Production Center


    Quantity                    Description                                                                                                                       Rate                        Amount
                           6    Hours Technical Support 8am-6pm                                                                                                                   100.00                      600.00




                                                                                                                                                Total                                                 $600.00




    NOTICE: Parcels, Inc. ("Parcels") has provided the above-listed services ("Services") pursuant to the instructions of the recipient hereof ("Client"). To the fullest extent
                                                                                                                                                                                  permitted under applicable law,
    Client agrees that Parcels' liability hereunder shall solely be for its own negligence, mistake or omission and the total aggregate liability of Parcels in connection with the
                                                                                                                                                                                    provision of the Services shall
    not exceed the amount of this Invoice. Client hereby agrees that the aforesaid limitation shall apply to any and all liability or cause of action against Parcels however
                                                                                                                                                                              alleged or arising. Parcels shall not
    in any event be liable for any consequential, incidental, special punitive or indirect damages, including loss of profits, revenue, data, use of money or business opportunities,
                                                                                                                                                                                      regardless of whether notice
    has been given or there is an awareness that such damages have been or may be incurred.
Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 6 of 16




             SUPPORTING
              DOC. NO. 16
                                 Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 7 of 16
                Invoice
                                                                                        Created From
                              Date                         Invoice #                    Sales Older #338156                   M
               •r
                                                                         .
                                                                                                                      J
                              4/15/2013                   445670

    Customer

    3045 Law Offices of Marc R. Labgold', RC.


                                                                                                                                 Please Send Payment To:
                    Bill To
                    Accounts Payable                                                                                                   Parcels, Inc.
                    Law Offices of Marc R. Labgold, P.C.                                                                               P.O. Box 27
                    12007 Sunrise Valley Drive                                                                                        Wilmington DE 19899
                                                                                                                                      (302) 658-9926
                    Suite 110
                                                                                                                                      Tax ID #XX-XXXXXXX
                    Reston VA 20191




Please cut hem and return lop portion with payment Make checks payable to Parcels. Inc.




  Invoice                            Customer                                                                                                Terms                       Payment Due
                                                                                                                                              Net 30
  445670                             3045 Law Offices of Marc R. Labgold. P.C.                                                                                           5/15/2013

                    EM                                                            Date of Job            Time Received                        Created From                          Date
                                                                                 4/12/2013               3:55 pm
  Navcom/Oki Denki                                                                                                                            Sales Order #338156                   4/15/2013


   Contact                                                  Job Detail
   .3045 Law Offices of Marc R.                             Import .2 GB of native data
   Labgold, P.C. : Marc R. Labgold                          Process & image .2 GB of uncompressed & deduped data
   Ph. D                                                    Concordance export with OCR
   703-901-8860                                             FTP delivery

                                                            Vol: OKI_LW_002
                                                            Range: OKI_LW_02451 6 - OKI_LW_026765
   Caiier                                                   190 documents. 1,023 pages
 [ Marc Labgold                                             (Processing billed in increments of .1 GB)



   Parcels Division



   Virtual Docket



   Quantity                  Description                                                                                                                       Rate                         Amount
                      0.2    GB Processed - PreDiscovery                                                                                                                        100.00                        20.00
                      0.2    GB Processed - Image Deliverable                                                                                                                  450.00                        90.00
                    1,023    Pages OCR                                                                                                                                           0.03                        30.69
                        1    FTP Delivery                                                                                                                                       50.00                        50.00




                                                                                                                                             Total                                                  $190.69




   NOTICE; Parcels, toe. ("Parcels") has provided Iho abovo-fistcd services (* Services") pursuant to the instructions cf the rccipiont hereof ("Client") . To the fullest extent permit?od under appBcabto law.
   Client agrees lhat Parcels- HabiSty hereunder shall solely be for lis own negligence, mistake or omission and the lota! aggregate liability of Parcels in connection with Ihe provision of Lhe Services shall
   not exceed Ihe amount ofthis Invoice. Client hereby agrees lhat Iho aforesaid limitation shall apply to any and all liability or causa of action against Parcels however alleged or arising. Parcels shall not
   in any event be liable for any consequential, incidental, spcdal punitive or indirect damages, including loss of profits, revenue, data, use or money or business opportunities, regardless of whelher nolice
   has been given or Ihero is an awareness that such damages have been or may be incurred.
                                 Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 8 of 16

                Invoice
                                                                                      Created From
                              Date                        Invoice #                  Sales Ordfir #337705




    Customer
                             4/15/2013




    3045 Law Offices of Marc R. Labgold, RC.
                                                         445669
                                                                                                            :        V*

                                                                                                                                   Parcels
                                                                                                                              Please Send Payment To:
                  Bill To
                  Accounts Payable                                                                                               Parcels, Inc.
                  Law Offices of Marc R. Lagbold, P.C.                                                                          P.O. Box 27
                  12007 Sunrise Valley Drive                                                                                    Wilmington DE 19899
                                                                                                                                (302) 658-9926
                  Suite 110
                                                                                                                                Tax ID # XX-XXXXXXX
                  Reston VA 20191



Please cut here and return top portion with payment. Make checks payable to Parcels, Inc.



                                                                                                                V   - C. :L
  Invoice 7?                        Customer                                                                                        Terms                  Payment Due

  445669                          J 3045 Law Offices of Marc R. Labgold, P.C.                                                       Net 30
                                                                                                                                                           5/15/2013


Ti rence#/P.O.:                                                                Date of Job
                                                                               4/10/2013
                                                                                                     Time Received
                                                                                                     11:20 am
                                                                                                                                     Created From                Date


  Naveom/Oki Denki                                                                                                                   Sales Order #337705         4/15/2013


   Contact                                                Job Detail
   3045 Law Offices of Marc R.                            Import .1 GB of native data
   Labgold, P.C. : Marc R. Labgold,                       Process & image .1 GB of uncompressed & deduped data
   Ph. D                                                  Concordance export with OCR
   703-901-8860                                           FTP delivery

                                                          Vol: OKI_LW_001
                                                  J       Range: OKI_LW_01 7000 - OKI_LW_02451 5
   Caller                                         H       602 documents, 7,516 pages
 I Marc Labgold                                           (Processing billed in increments of .1 GB)



   Parcels Division


 L   irtual Docket


   Quantity                 Description                                                       ..."   •
                                                                                                                                             „ Rate                     Amount
                     0.1    GB Processed - PrcDiscovery                                                                                                       100.00             10.00
                     0.1    GB Processed - Image Deliverable                                                                                                  450.00             45.00
                        1   FTP Delivery                                                                                                                       50.00             50.00




                                                                                                                                    Total                                 $105.00




  has
Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 9 of 16




             SUPPORTING
              DOC. NO. 17
                  Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 10 of 16




                                                                                                                                                             Invoice
    evolvedis/overy
                                                                                                                                          DATE                        INVOICE #
    Accounts Receivable | 61 1 Mission Street, 4th Floor | San Francisco, CA 9410S
                                  Tax ID: XX-XXXXXXX                                                                                   3/29/2013                        310673

                       Phone: 415.398.8600        Fax: 1.866.488.1032



   BILL TO                                                                             SHIP TO
 Latham & Watkins                                                                   Latham & Watkins
 Attn: Patrick Higgins                                                               Accounts Payable
 140 Scott Drive                         RECEIVED                                   140 Scott Drive
 Menlo Park, CA 94025                                                               Menlo Park, CA 94025

                                        MAR 2 9 2013
                                 accounting dept
                  CLIENT MATTER NUMBER                                   TERMS               DUE DATE                        REP                    DELIVERY DATE

                     Oki Electric Industry Co.                           Net 30               4/28/2013                      VW                             3/8/2013


   QTY                                                        DESCRIPTION                                                                       RATE              AMOUNT
                                                                                   M/<?/*- rnro!
                Case Name: Oki Electric Industry Co. Ltd

                Process client provided DVD to Concordance. Convert emails to HTML. Scan client provided hard copy
                documents to Concordance.Process client provided DVD to Concordance. Convert emails to HTML.


              Client provided 1 DVD and hard copy documents
              Custodians: Takaburmi Asahi; Ruben Balbuena; Ren Fujita; Hiroshi Nagai; Shingo Matsui
         0.39 Full Electronic File/Document Loading Fee. Processing all supported files to Tiff (Included- De-Duplication
                                                                                                                                                  450.00               175.50
              by collection, metadata and lull text extraction) per GB
          700 Document Scanning
                                                                                                                                                     0.11               77.00
          700   OCR
                                                                                                                                                   0.025                17.50

                Client provided 1 DVD
                Custodians: Takaburmi Asahi; Ruben Balbuena; Ken Fujita; Hiroshi Nagai
            1   Full Electronic File/Document Loading Fee. Processing all supported files to Tiff (Included: De-Duplication
                                                                                                                                                   95.00                95.00
                by collection, metadata and full text extraction) - Minimum Charge

               Client provided I DVD. Volume: TAHOE00I
               Custodians: Kennedy; Rasheed; Saint; Schiller; Shaw
          1 .2 Full Electronic File/Document Loading Fee. Processing all supported files to Tiff (Included- De-Duplication
                                                                                                                                                 450.00               540.00
               by collection, metadata and full text extraction) per GB
                Customer Courtesy Discount Approved by Sam Chi *pre-negotiated flat fee of $350
                                                                                                                                               -190.00               -190.00

         3.66 Project Management Consulting -
                                                                                                                                                 145.00               530.70
              Sales Tax
                                                                                                                                               8.625%                    0.00




We appreciate your business.

                                                                                                            TOTAL                                                    $1,245.70


I have authorized and received this order                                                             NOTICE OF ASSIGNMENT A PAYMENT INSTKI ICTIONS

                                                                                                        This invoice has been assigned to Gateway Acceptance Co.
                                                                                                          ALL PAYMENTS MUST BE SENT DIRECTLY TO:


                                                                                                               Gateway Acceptance Co
Pfiftt                                                                                                  P.O. Box 4053 Concord, CA 94524
                                                                                                           Payment to any other party, including your vendor,
                                                                                                          wfli not discharge your legal obligation to pay Gateway.
                                                                                                            Ifyou question or dispute any part of this invoice,
                                                                                                             contact Gateway immediately at (925) 405-1513.
Signature
                                                                                                                                                                          REDACTED
              Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 11 of 16


Invoice 131202947
Practice Technology Charges


       Date   Name             Quantity   Amount   Description
  3/1/2013 PATRICK J HIGGINS        1.3   351.00   PRACTICE SUPPORT
                                                   CONFER WITH R. STOB REGARDING DOCUMENT
                                                   PRODUCTION SPECIFICATIONS INCLUDING SEARCHES TO
                                                   IDENTIFY PRODUCTION SET


  3/3/2013 PATRICK J HIGGINS        0.1    27.00   PRACTICE SUPPORT
                                                   EMAIL COMMUNICATIONS WITH R. STOB TO DISCUSS
                                                   UPCOMING DOCUMENT PRODUCTION


  3/4/2013 GARY SOULIER             0.9   243.00   PRACTICE SUPPORT
                                                   PERFORM QUALITY CHECKS ON THE PROCESSING AND
                                                   LOADING OF NEW DOCUMENTS FROM VOLUME OKI_LW_001
                                                   ADDED TO THE OKI ELECTRIC REVIEW DATABASE FROM


  3/4/2013 PATRICK J HIGGINS        1.8   486.00   PRACTICE SUPPORT
                                                   CONFER WITH R. STOB REGARDING DOCUMENT
                                                   PRODUCTION SPECIFICATIONS INCLUDING SEARCHES TO
                                                   IDENTIFY PRODUCTION SET; EMAIL COMMUNICATIONS
                                                   WITH OUTSIDE VENDOR TO DISCUSS EXCEPTION
                                                   DOCUMENTS; PREPARE INSTRUCTIONS FOR PSC TO
                                                   CREATE DOCUMENT PRODUCTION DELIVERABLE


  3/4/2013 JAMES BEDDOME             3    810.00   PRACTICE SUPPORT
                                                   PREPARE OKI_LW_001 DOCUMENT PRODUCTION SET
                                                   INCLUDING [IMAGE EXPORT, BATES STAMPING, NATIVE
                                                   RENAMING, LOAD FILE CREATION]; CREATE
                                                   OKI_ELECTRIC_PRODUCTION CONCORDANCE DATABASE;
                                                   LOAD OKI_LW_001 PRODUCTION DOCUMENT SET INTO
                                                   OKI_ELECTRIC_PRODUCTION CONCORDANCE DATABASE
                                                   FOR ATTORNEY REVIEW



  3/5/2013 PATRICK J HIGGINS        1.1   297.00   PRACTICE SUPPORT
                                                   PHONE CALL WITH R. STOB TO DISCUSS PRODUCTION
                                                   STATUS; ENCRYPT DATA AND PREPARE PRODUCTION
                                                   MEDIA; CONFER WITH A. REGOLI TO CONFIRM
                                                   PROCESSING SPECIFICATIONS IN REGARDS TO THIRD
                                                   PARTY DATA; PREPARE INSTRUCTIONS FOR VENDOR ESI
                                                   PROCESSING


  3/7/2013 GARY SOULIER               1   270.00   PRACTICE SUPPORT
                                                   PERFORM QUALITY CHECKS ON NEW DOCUMENTS ADDED
                                                   TO THE PEREGRINE PRODUCTION DATABASE FROM
                                                   PEREGRINE


  3/7/2013 EDWARD JOHNSON           0.8   216.00   PRACTICE SUPPORT
                                                   LOAD PRODUCTION DOCUMENT SET INTO DATABASE FOR
                                                   ATTORNEY REVIEW (PEREGRINE)


  3/7/2013 PATRICK J HIGGINS       0.5    135.00   PRACTICE SUPPORT
                                                   EMAIL COMMUNICATIONS WITH OUTSIDE VENDOR TO

                                                                                                     REDACTED
          Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 12 of 16


                                                 DISCUSS STATUS OF THIRD PARTY DATA; COPY DATA
                                                 TO SERVER; RESEARCH NATIVE DOCUMENT PRODUCTION
                                                 FILE TYPES


 3/8/2013 KAREN NGUYEN          0.3      81.00   PRACTICE SUPPORT

                                                 PERFORM QUALITY CHECK ON A DOCUMENT SET LOADING
                                                 INTO PRODUCTION DATABASE FOR ATTORNEY REVIEW


 3/8/2013 GARY SOULIER          0.8    216.00    PRACTICE SUPPORT
                                                 LOAD ADDITIONAL DATA FROM VOLUME NAV001 TO

                                                 EXISTING RECORDS IN THE PLAINTIFFS PRODUCTION
                                                 DATABASE


 3/8/2013 PATRICK J HIGGINS     0.2      54.00   PRACTICE SUPPORT
                                                 EMAIL COMMUNICATIONS WITH A. REGOLI AND OUTSIDE
                                                 VENDOR TO DISCUSS PRODUCTION STATUS; DOWNLOAD

                                                 PRODUCTION DATA AND COPY TO SERVER


 3/8/2013 TAMERA GOODMAN        2.3    621.00    PRACTICE SUPPORT
                                                 LOAD ADDITIONAL DATA TO EXISTING RECORDS IN THE
                                                 REVIEW DATABASE; MAP FIELDS FROM LOAD FILE TO
                                                 DATABASE; TROUBLESHOOT INDEXING ISSUE


3/13/2013 PATRICK J HIGGINS     0.2     54.00    PRACTICE SUPPORT
                                                 EMAIL COMMUNICATIONS WITH A. REGOLI TO DISCUSS
                                                 PRODUCTION DATABASE STATUS


3/28/2013 PATRICK J HIGGINS       1    270.00    PRACTICE SUPPORT
                                                 EMAIL AND PHONE COMMUNICATIONS WITH J. NGUYEN
                                                 AND D. FAAS TO DISCUSS DATA TRANSFER; MEETING
                                                 WITH J. NGUYEN AND D. FAAS TO DISCUSS DATA
                                                 TRANSFER; LOCATE DATA AND EMAIL DATA AND SHARE
                                                 LOCATIONS TO M. HEMAIDAN


                              Total   4,131.00




                                                                                                   REDACTED
Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 13 of 16




             SUPPORTING
              DOC. NO. 23
                          Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 14 of 16

                Invoice


                                                                                                                                   Please Send Payment To:
                   Bill To
                   Accounts Payable                                                                                                      Parcels, Inc.
                   Law Offices of Marc R. Labgold, P.C.                                                                                 P.O. Box 27
                 · 12007 Sunrise Valley Drive                                                                                           Wilmington DE 19899
                   Suite 110                                                                                                            (302) 658-9926
                                                                                                                                        Tax ID # XX-XXXXXXX
                   Reston VA 20191



Please cut here and return top portion with payment Make checks payable to Parcels, Inc_




  Navcom/Oki Denki

  , Contact                                                  Job Detail
    3045 Law Offices of Marc R.                              Import emailed data & image
    Labgold, P.C.: Marc R. Labgold,                          Concordance export with OCR
    Ph . D                                                   Email delivery
    703-901-8860
                                                             Vol : OKI LW 004
                                                             Range: OKl_LW_026784 - OKl_LW_026835
                                                             9 d9cuments, 52 pages




    Parcels Division

    Virtual Docket




                                                                                                                                               Total                                                     $55.38




   NOTICE: Parcels, Inc. C-Parcels·) has provided the above-listed services rservices·) pursuant to the instructions of the recipient hereof ('"Clienr). To the fullest exten t pe rmitted under applicable law,
   Client agrees that Parcels' liability hereu nder shall solely be for its own neg l i~ence , mistake or omission and the total aggregate liability of Parcels in connection with the provision of the Services shall
   not exceed the amount of this Invoice. Client hereby agrees that the aforesaid limitation shall appty to any and all liability or cause of action against Parcels however alleged or arising _ Parcels shall not
   in any event be liable for any consequential, incidental, special punitive or indirect damages, includin g loss of profits, revenue, dala, use of money or business opportunities, regardless of whether notice
   has been given or there is an awareness that such damages have been or may be incurred.
Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 15 of 16




             SUPPORTING
              DOC. NO. 24
                               Case 5:12-cv-04175-EJD Document 421-5 Filed 10/04/19 Page 16 of 16


               Invoice                                                                                                                                              ~~ 10)_
                                                                                                                                                                        c~\'-2SO'/


                                                                                                                                          Parces
                                                                                       Sales Order #353951




                                                                                                                                Please Send Payment To:
                  Bill To
                  Accounts Payable                                                                                                    Parcels, Inc.
                  Law Offices of Marc R. Labgold, P.C.                                                                               P.O. Box 27
                  12007 Sunrise Valley Drive                                                                                         Wilmington DE 19&99
                                                                                                                                     (302) 658-9926
                  Suite 110                                                                                                          Tax ID # XX-XXXXXXX
                  Reston VA 20191


Please cul here and relum lop portion with payment. Make checks payable lo Parcels, Inc.




  Oki-Navcom

   Contact                                                  Job Detail
   3045 Law Offices of Marc R.                              Technical support for analyzing production volume & applying date values to attachments of
   Lqbgpld, P.C.: Marc R. Labgold,                          emails
    Ph.D .                                                  Blowback "OKl_LW_001" volume x1 in chronological order per supplied dates
   703-90f-8860




   Parcels Division


    Virtual Docket



                       I Hours Technical Support 8am-6pm
                  16,068 Pages Printed 8.5xl 1 B&W - Stapled/Clipped



                                                                                                                                            Total                                             $2,028.16




   NOTICE: Parcels, Inc. ("Parcels") has provided the above-listed services ("Services") pursuant lo the inslruclions of lhe recipient hereof ("Client"). To the fu llest extent permitted under applicable law,
   Client agrees that Parcels' liability hereunder shall solely be for its own negligence, mistake or omission and lhe Iota! aggregate liability of Parcels in connection with the provision ol lhe Services shall
   not exceed the amount of !his Invoice. Client hereby agrees that the aforesaid limitation shall apply to any and all liability or cause al action against Parcels however alleged or arising. Parcels shall not
   in any event be liable for any consequential, incidental, special punitive or indirect damages, including loss of profits, reve nue, data, use of money or business opportunities. regardless of whether notice
   has been given or there is an awareness lhat such damages have been or may be incurred.
